                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                           July 06, 2021
                     UNITED STATES DISTRICT COURT
                                                                        Nathan Ochsner, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION
 WENDY SUMMER KNIGHT,                      §
                                           §
       Plaintiff.                          §
                                           §
 VS.                                       § CIVIL ACTION NO. 3:20-cv-00185
                                           §
 ANDREW SAUL, COMMISSIONER                 §
 OF THE SOCIAL SECURITY                    §
 ADMINISTRATION,                           §
                                           §
       Defendant.                          §
                       MEMORANDUM AND OPINION
       Plaintiff Wendy Summer Knight (“Knight”) seeks judicial review of an
administrative decision denying her application for disability insurance benefits
and supplemental security income under Titles II and XVI of the Social Security
Act (the “Act”). See Dkt. 1. Before me are competing motions for summary
judgment filed by Knight and Defendant Andrew Saul, the Commissioner of the
Social Security Administration (the “Commissioner”). See Dkts. 19, 21. After
reviewing the briefing, the record, and the applicable law, Knight’s motion for
summary judgment is GRANTED, and the Commissioner’s motion for summary
judgment is DENIED. This case is remanded to the Social Security Administration
for further proceedings.
                                 BACKGROUND
       Knight filed her applications for benefits on August 10, 2016, alleging
disability beginning March 16, 2016. Her applications were denied and denied
again upon reconsideration. Subsequently, an Administrative Law Judge (“ALJ”)
held a hearing and found that Knight was not disabled. Knight filed an appeal with
the Appeals Council. The Appeals Council denied review, making the ALJ’s
decision final and ripe for judicial review.
                              APPLICABLE LAW
      The standard of judicial review for disability appeals is provided in 42 U.S.C.
§ 405(g). See Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir. 2002). Courts
reviewing the Commissioner’s denial of social security disability applications limit
their analysis to (1) whether the Commissioner applied the proper legal standards,
and (2) whether the Commissioner’s factual findings are supported by substantial
evidence. See Estate of Morris v. Shalala, 207 F.3d 744, 745 (5th Cir. 2000).
Addressing the evidentiary standard, the Fifth Circuit has explained:
      Substantial evidence is that which is relevant and sufficient for a
      reasonable mind to accept as adequate to support a conclusion; it
      must be more than a scintilla, but it need not be a preponderance. It
      is the role of the Commissioner, and not the courts, to resolve conflicts
      in the evidence. As a result, [a] court cannot reweigh the evidence, but
      may only scrutinize the record to determine whether it contains
      substantial evidence to support the Commissioner’s decision. A
      finding of no substantial evidence is warranted only where there is a
      conspicuous absence of credible choices or no contrary medical
      evidence.
Ramirez v. Colvin, 606 F. App’x 775, 777 (5th Cir. 2015) (cleaned up). Judicial
review is limited to the reasons relied on as stated in the ALJ’s decision, and post
hoc rationalizations are not to be considered. See SEC v. Chenery Corp., 332 U.S.
194, 196 (1947).
      Under the Act, “a claimant is disabled only if she is incapable of engaging in
any substantial gainful activity.” Anthony v. Sullivan, 954 F.2d 289, 293 (5th Cir.
1992) (cleaned up). The ALJ uses a five-step approach to determine if a claimant
is disabled, including:
      (1) whether the claimant is presently performing substantial gainful
      activity; (2) whether the claimant has a severe impairment; (3)
      whether the impairment meets or equals a listed impairment; (4)
      whether the impairment prevents the claimant from doing past
      relevant work; and (5) whether the impairment prevents the claimant
      from performing any other substantial gainful activity.


                                             2
Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (quoting Kneeland v.
Berryhill, 850 F.3d 749, 753 (5th Cir. 2017)).
       The burden of proof lies with the claimant during the first four steps before
shifting to the Commissioner at Step 5. See id. Between Steps 3 and 4, the ALJ
considers the claimant’s residual functional capacity (“RFC”), which serves as an
indicator of the claimant’s capabilities given the physical and mental limitations
detailed in the administrative record. See Kneeland, 850 F.3d at 754. The RFC also
helps the ALJ “determine whether the claimant is able to do her past work or other
available work.” Id.
                             THE ALJ’S DECISION
       The ALJ found at Step 1 that Knight had not engaged in substantial gainful
activity since March 16, 2016.
       The ALJ found at Step 2 that Knight suffered from “the following severe
impairments: chronic obstructive pulmonary disease, pulmonary nodule,
hypertension, status post hysterectomy, obesity, degenerative joint disease of the
knee, depression, and anxiety.” Dkt. 16-3 at 14.
       At Step 3, the ALJ found that none of these impairments met any of the
Social Security Administration’s listed impairments.
       Prior to consideration of Step 4, the ALJ determined Knight’s RFC as
follows:
       [T]he claimant has the residual functional capacity to perform light
       work as defined in 20 CFR 404.1567(b) and 416.967(b) except for
       occasionally lifting and carrying twenty pounds, frequently lifting and
       carrying ten pounds, pushing and pulling within those exertional
       limitations, standing and walking for six hours in an eight hour
       workday, sitting for six hours in an eight hour workday, avoiding all
       concentrated exposure to fumes, dust, gases, odors, poor ventilation,
       and pulmonary irritants, understanding, remembering, and carrying
       simple instructions, with only occasional contact with the general
       public.
Id. at 21.

                                             3
         At Step 4, the ALJ found that Knight was unable to perform her past work
as a cashier and waitress or as an “order filler.” And, at Step 5, the ALJ concluded
that “there are jobs that exist in significant numbers in the national economy that
[Knight] can perform.” Id. at 27.
                                     DISCUSSION
         This is a single-issue appeal. Knight contends that the ALJ improperly
discounted the medical opinion of an examining physician, Ross Keiser, PhD (“Dr.
Keiser”), and relied on the contradicting opinion of a non-examining physician,
Ashok I. Khushalani (“Dr. Khushalani”). Knight argues that this error requires
remand “for further administrative proceedings, including a de novo hearing and
a new administrative decision.” Dkt. 20 at 18. I agree.
         In formulating the RFC, the ALJ considered medical opinions concerning
Knight’s physical and mental limitations. Dr. Keiser and Dr. Khushalani both
opined on Knight’s mental limitations. Dr. Keiser, who actually examined Knight,
diagnosed her with panic disorder, agoraphobia, and histrionic personality
disorder. See Dkt. 16-12 at 66. In addition to these specific diagnoses, Dr. Keiser
expressly identified certain areas of Knight’s mental functioning as mildly,
moderately, and significantly impaired. See id. The ALJ assigned Dr. Keiser’s
medical opinion “[s]ome weight,”1 explaining that “[g]reater weight [wa]s not
given to [Dr. Keiser’s] report because a specific residual functional capacity
assessment was not provided; and because [he] stated the claimant had significant
deficits in social adjustment.” Dkt. 16-3 at 26. The ALJ went on to explain that he
rejected Dr. Keiser’s social adjustment finding because Dr. Khushalani had
disputed that “assessment as unsupported by the record, or by Dr. Keiser’s
examination itself.” Id. Knight challenges both of the ALJ’s reasons for discounting
Dr. Keiser’s opinion.


1   It is unclear to me what this means because “some” is an amorphous word.
                                                4
      Specific RFC Assessment. The ALJ first states that he discounted Dr.
Keiser’s opinion because Dr. Keiser did not provide “a specific residual functional
capacity assessment.” Id. My assumption is that the ALJ did not believe that Dr.
Keiser adequately opined on how the mental impairments he identified would
impact Knight’s ability to work. But it is still unclear to me exactly what the ALJ
was expecting. My best guess2 comes from looking at the ALJ’s discussion about
Dr. Khushalani’s findings. In that portion of the decision, the ALJ states that Dr.
Khushalani found as follows: “[a]s to limitations, [Knight] has mild restrictions on
the ability to understand, remember and apply information, moderate restrictions
on the ability to interact with others, mild restrictions on the ability to maintain
concentration, persistence, or pace, and moderate restrictions on the ability to
adapt and manage herself.” Id. at 17. The format of this finding corresponds to 20
C.F.R. § 404.1520a(c)(3), which identifies “four separate areas deemed essential
for work” that an ALJ uses to “evaluate the degree of functional loss resulting from
[an] impairment.” Boyd v. Apfel, 239 F.3d 698, 705 (5th Cir. 2001). The four broad
functional areas are as follows: “[u]nderstand, remember, or apply information;
interact with others; concentrate, persist, or maintain pace; and adapt or manage
oneself.” 20 C.F.R. § 404.1520a(c)(3). In evaluating each category, the regulations
call for the use of a five-point scale: “[n]one, mild, moderate, marked, and extreme.
The last point on the scale represents a degree of limitation that is incompatible
with the ability to do any gainful activity.” Id. § 404.1520a(c)(4).
      While it is true that Dr. Keiser did not offer an opinion exactly matching the
terminology used in 20 C.F.R. § 404.1520a, Dr. Keiser did specifically opine that
Knight’s ability to: “reason is mildly impaired”; “make occupational adjustments is
moderately impaired”; “make personal adjustments is significantly impaired”; and
“make social adjustments is significantly impaired.” Dkt. 16-12 at 66. In my view,

2To the extent that my guess is wrong, it only highlights that the ALJ’s decision is not
adequately clear.
                                              5
these findings are substantially similar to the type of assessment required by 20
C.F.R. § 404.1520a. I recognize that the term “significant” is not on the five-point
scale, but Dr. Keiser’s use of “mild” and “moderate” implies that his usage of
“significant” means something more than “mild” and “moderate.” In terms of the
five-point scale, “significant” can mean either “marked” or “extreme.” For this
reason alone, I find the ALJ’s first explanation for rejecting Dr. Keiser’s opinion
inadequate.3
      Significant Deficits in Social Adjustment. Next, the ALJ rejected Dr.
Keiser’s finding that Knight “had significant deficits in social adjustment.” Dkt. 16-
3 at 26. The ALJ explained that he did so because Dr. Khushalani had disputed that
“assessment as unsupported by the record, or by Dr. Keiser’s examination itself.”
Id. In other words, the ALJ rejected this finding because the non-examining
physician, Dr. Khushalani, disagreed with the examining physician, Dr. Keiser.
      The responsibility to determine a claimant’s RFC belongs to the ALJ, but in
making this determination the ALJ must consider all the evidence in the record,
evaluate the medical opinions in light of other information contained in the record,
and determine the plaintiff’s ability despite any physical and mental limitations.
See Martinez v. Chater, 64 F.3d 172, 176 (5th Cir. 1995). With respect to an ALJ’s
reliance on a non-examining physician’s opinion, the Fifth Circuit has stated “an
ALJ may properly rely on a non-examining physician’s assessment when . . . those


3 The ALJ received live testimony from Dr. Khushalani, but apparently did not seek such
testimony from Dr. Keiser. It is unclear to me why the ALJ did not simply request
additional information from Dr. Keiser. After all, the ALJ knew well that Dr. Keiser had
examined Knight and stood ready to provide additional information if necessary. See Dkt.
16-12 at 67 (“If I might be of further assistance, please do not hesitate to contact me.”).
Any lack of clarity in Dr. Keiser’s opinion could have been resolved with reasonable effort
and without substantial delay if the ALJ simply sought such information. See, e.g., Gryner
v. Colvin, No. 3:14-CV-608-CWR-FKB, 2016 WL 1305259, at *3 (S.D. Miss. Mar. 31,
2016) (“It is clear that additional development of the record, specifically in the form of
opinions from the treating physicians, could have been easily obtained, and probably
would have been helpful, had the ALJ sought such information.” (citation omitted)).
                                                6
findings are based upon a careful evaluation of the medical evidence and do not
contradict those of the examining physician.” Villa v. Sullivan, 895 F.2d 1019,
1024 (5th Cir. 1990) (emphasis added). Moreover, outside of Villa, the
Commissioner’s regulations make clear that generally, “we give more weight to the
medical opinion of a source who has examined you than to the medical opinion of
a medical source who has not examined you.” 20 C.F.R. §§ 404.1527(c)(1),
416.927(c)(1).
      In this case, the ALJ relied on Dr. Khushalani’s opinion for the express
purpose of contradicting Dr. Keiser’s opinion. This runs afoul of the rule
announced in Villa and the Commissioner’s regulations and “render[s] improper
the ALJ’s reliance on [Dr. Khushalani’s] assessment in order to support a finding
of not disabled.” Moore v. Berryhill, No. 1:16-CV-150-RP, 2017 WL 1608744, at *6
(N.D. Miss. Apr. 28, 2017).
      Harmless Error. Although the ALJ erred as explained above, I must still
consider whether the error was harmless. “In the Fifth Circuit, harmless error
exists when it is inconceivable that a different administrative conclusion would
have been reached absent the error.” McNeal v. Colvin, No. 3:11-CV-02612-BH-L,
2013 WL 1285472, at *27 (N.D. Tex. Mar. 28, 2013). In seeking to apply this
standard, I am confronted by the fact that I have no idea how the ALJ will choose
to weigh Dr. Keiser’s opinion on remand. Indeed, he may well take my advice and
solicit a more detailed opinion from Dr. Keiser—a possibility that would result in a
new medical opinion. I can neither predict nor speculate about how the ALJ will
choose to confront this issue. Because “conflicts in the evidence are for the
Commissioner and not the courts to resolve,” I conclude that it is conceivable that
the ALJ could make a different administrative decision. Newton v. Apfel, 209 F.3d
448, 452 (5th Cir. 2000) (cleaned up).




                                            7
                                CONCLUSION
      For the reasons provided above, Knight’s motion for summary judgment is
GRANTED, and the Commissioner’s motion for summary judgment is DENIED.
This case is remanded to the Social Security Administration for further
proceedings consistent with this opinion.
      SIGNED this 6th day of July 2021.



                                     ______________________________
                                             ANDREW M. EDISON
                                      UNITED STATES MAGISTRATE JUDGE




                                            8
